Citation Nr: 1008696	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to 
June 1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In September 2007 and June 2009, the Board remanded the 
Veteran's case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for further procedural and 
evidentiary development.

In June 2007, the Veteran testified during a hearing at the 
RO before a Veterans Law Judge no longer at the Board and, in 
November 2009, he testified during a hearing at the RO before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings are of record.

In an August 1994 rating decision, the RO denied entitlement 
to service connection for a right knee disorder.  The Veteran 
did not perfect an appeal.  That decision is final and may be 
reopened only on receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

Based on the June 2004 statement of the case, it appears that 
the RO implicitly reopened this claim.  Still, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision. See Barnett v. Brown, 8 Vet. 
App. 1 (1995).

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterizied the Veteran's claim as a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as set forth on the title page.

The issues of entitlement to service connection for right ear 
hearing loss, tinnitus, and right ankle and knee disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  An August 1994 rating decision denied the issue of 
entitlement to service connection for a right knee disorder 
on the basis that the evidence did not show a right knee in 
at discharge from service or after discharge.  The Veteran 
did not perfect an appeal.

2.  The evidence associated with the claims files since the 
August 1994 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right knee disorder.

3.  Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has an acquired psychiatric disorder, 
variously diagnosed as PTSD and a mood disorder, that cannot 
be dissociated from his active military service.
CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied the claim of 
entitlement to service connection for a right knee disorder 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the August 1994 RO decision 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving doubt in the Veteran's favor, an acquired 
psychiatric disorder, including PTSD, was incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009)).

In view of the favorable disposition of this appeal as to the 
Veteran's claim for service connection for an acquired 
psychiatric disorder including PTSD, discussed below, we find 
that VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  Also, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), that held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  In an August 2006 letter 
(regarding another claim), the RO provided the Veteran with 
notice consistent with the Court's holding in Dingess.  
Moreover, in the instant case, although the Veteran's service 
connection claim for PTSD is being granted, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
Veteran.  The RO will again provide appropriate notice as to 
the rating criteria and effective date to be assigned prior 
to the making of a decision on this matter.

Additionally, given that this decision reopens the claim of 
entitlement to service connection for a right knee disorder 
and then remands the appeal, an exhaustive analysis of VA's 
attempt to comply with these statutes is not in order.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II. New and Material Evidence

An August 1994 rating decision denied the issue of 
entitlement to service connection for a right knee disorder 
finding that there was no evidence at discharge, that the 
Veteran had a chronic right knee disorder, and no evidence 
that he had a post service chronic residual knee disability 
due to service.  The Veteran did not appeal.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.


A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

An application to reopen the appellant's claim was received 
in June 2002.  The evidence added to the record since the 
August 1994 rating decision includes VA medical records and 
statements, dated from 1996 to 2008; service department 
records; and oral and written statements from the Veteran in 
support of his claim.   Amongst these is a June 2003 VA 
medical record which notes the Veteran's report of having a 
15 year history of right knee pain.  A July 2007 VA 
orthopedic clinic record indicates that the Veteran gave a 
history of having right knee (meniscal) surgery in service, 
and that recent findings of a magnetic resonance image (MRI) 
showed a tear in the right knee.  According to a February 
2008 VA orthopedic clinic record, the Veteran gave a history 
of initially injuring his right knee in 1984, when he slipped 
down a ladder in military service and experienced 
intermittent knee pain since that time.  A September 2008 VA 
orthopedic clinic record diagnosed the Veteran with bilateral 
knee meniscal tears.

The evidence added to the record since the August 1994 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability due to service, the VA medical records, reflecting 
diagnoses of bilateral knee meniscal tears, along with the 
Veteran's testimony, relates to an unestablished fact 
necessary to substantiate the claim. Thus, new and material 
evidence has been submitted.  The issue of entitlement to 
service connection for a right knee disorder is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for a right knee 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

III. Service Connection for an Acquired Psychiatric Disorder 
Including PTSD

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he experienced in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  
After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis that conforms to the criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM -IV); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2009).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed in- 
service stressor actually occurred is also required.  38 
C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

As noted above, the Court recently held that, although a 
claimant may identify a particular mental condition on the 
claims form accompanying his application for VA benefits, the 
scope of the claim cannot be limited only to the condition 
stated, "but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that VA obtains in support of the claim."  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6.

The Veteran asserts that he has an acquired psychiatric 
disorder, including PTSD, due to his military service.  He 
has variously maintained that, as a deep sea diver in the 
United States Navy, he performed numerous dives that caused 
his current psychiatric problems, and dove 300 out of 365 
days (see November 2009 hearing transcript at pages 4 and 8).  
During one dive, he said that he was nearly run over by the 
large propeller of a ship in Guantanamo Bay, and he indicated 
that he was exposed to snakes and dolphins (that he described 
as "combatant") while diving in the Persian Gulf (Id. at 
6).  His stressor statement received in September 2003 
indicates that he was in the Persian Gulf in 1988 to do an 
underwater blade repair.  At his hearing, he identified the 
last name of a friend that he said was killed aboard another 
ship (Id. at 7).  The Veteran also testified, and reported in 
his stressor statement, that he was dispatched to salvage 
remains of the Challenger space shuttle and its astronauts 
after it exploded in 1986.  His stressor statement indicates 
that in 1984 he was subjected to hazing in dive school. 

Service records indicate that the Veteran served in the 
United States Navy and his military occupational specialty 
was diver second class for which he received training in 
1984.  He was assigned to SIMA (Shore Intermediate 
Maintenance Activity) in Guantanamo Bay, Cuba, in October 
1985 and to SIMA in Charleston, South Carolina, from 1986 to 
1987.  His awards and decorations include the Armed Forces 
Expeditionary Medal and the Navy Achievement Medal.  A 
service record for the period from March to May 1987 
indicates that he was a second class diver assigned to 
conduct underwater ships husbandry that included waterborne 
hull surveys, video and still camera pictures, placement and 
removal of ships parts and other underwent tasks.

In support of his claim, the Veteran submitted several 
service department Letters of Appreciation in recognition of 
his service as a diver, including one for activity during May 
and June 1987 when SIMA divers changed out three controlled 
reversible pitch blades on the screw of the USS ROBERT G. 
BRADLEY.  A September 1988 Letter of Commendation praised the 
SIMA Charleston Repair and Diver Team for recent repairs to 
the controllable pitch propeller system of the USS JACK 
WILLIAMS.

In an April 2007 signed statement, the Veteran's former wife 
said they met in Guantanamo Bay, Cuba and were also were 
stationed in Charleston, South Carolina.  She said he was a 
US Deep Sea Navy Diver who traveled to Bahrain, the Persian 
Gulf, and Israel, and repaired many disabled ships.

In further support of his claim, in April 2009, the Veteran 
submitted a July 2007 VA training letter regarding the 
"Medical Consequences of Diving" that include PTSD.  It was 
noted that potential stressors include experiencing near-
death situations in accidents, and witnessing the serious 
injury or death of co-workers, explosions, etc (see training 
letter at page 8).

As set forth below, the Veteran also repeatedly told treating 
physicians of his nightmares and intrusive memories related 
to his diving experiences in service, upon which the medical 
specialists evidently based the diagnoses of PTSD.  His 
reports of stressful experiences are not inconsistent with 
the circumstances of his duties in military service.  Thus, 
the Board will accord the Veteran the benefit of the doubt, 
finding no reason to doubt his contentions of experiencing a 
stressful event in service associated with his diving 
experiences.

The remaining question presented is whether a stressor such 
as experienced by the Veteran is clinically considered to be 
of sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV, or an 
acquired psychiatric disorder.

The record indicates that, since 1996, VA physicians have 
rendered differing diagnoses of the Veteran's psychiatric 
disorder, including generalized anxiety disorder (1996 and 
2003); PTSD and mood disorder due to general medical 
condition (2003 and 2005); and PTSD and a mood disorder due 
to cerebrovascular accident (CVA) (2007-2008).  The Veteran's 
psychiatric disorder has been treated with inpatient care, 
outpatient individual psychotherapy, and prescribed 
medication. 

Service treatment records do not reflect complaints or 
diagnosis of, or treatment for, a psychiatric disorder.

Post service, when initially seen in the VA outpatient mental 
hygiene clinic (MHC) in June 1996, the Veteran gave a history 
of anxiety since his childhood with increased symtoms due to 
school.  He gave a history of severe maternal abuse and saw a 
psychiatrist for anxiety when he was approximately twelve 
years old.  He said he was a SEAL in service and worked in 
explosive ordinance disposal and special warfare, stationed 
in Jacksonville and Guantanamo and denied any problems in 
service.  The provisional diagnosis at that time was a 
generalized anxiety disorder.

In May 2002, VA hospitalized the Veteran for treatment of a 
CVA.  He subsequently had several additional strokes.

A March 2003 VA MHC initial evaluation indicates that Veteran 
was seen for evaluation of depression and anxiety after his 
CVA.  He reported that, in 1986, he was one of the divers who 
"went down in the Space Shuttle" and was seen for therapy 
and medication recommended for him and the other divers, 
although they did not take the medications.  He noted his 
history of seeking mental health treatment for anxiety in 
1996 while in nursing school and took prescribed medication 
until 2000, but had no other mental health treatment.  After 
his recent stroke, he was advised to limit certain enjoyable 
activities and got depressed and anxious.  The Veteran said 
that, since the recent shuttle accident, he began to 
experience symtoms he had in the past.  He had dreams about 
diving in service and that shuttle experience and said "they 
didn't find the bodies back then, they found us", was 
paranoid "about my air supply, but what diver isn't", and 
had some intrusive thoughts and flashbacks.  The Axis I 
diagnoses were mood disorder due to general medical condition 
and generalized anxiety disorder, by history.

An April 2003 MHC note prepared by a psychologist reflects 
the Veteran's report of intrusive memories of diving to find 
parts of the first exploded shuttle with distressing dreams 
of the same trauma.  The Axis I diagnoses included 
generalized anxiety disorder by history, chronic PTSD, and a 
need to rule out mood disorder due to a general medical 
condition.  In May 2003, the psychologist reported that 
results of psychological testing were considered invalid.

VA hospitalized the Veteran in January and July 2006 for 
treatment of an acute exacerbation of PTSD.  The January 2006 
records include his psychologist's clarification of the 
Veteran's PTSD history.  It was noted that, in January 1986, 
the Veteran was part of the Navy dive team that dove on the 
Challenger on the first recovery mission.  The Veteran was 
assigned to the SIMA Dive Locker based in Guantanamo Bay, 
Cuba, that was called in after the incident.  He said that he 
made about ten dives on the wreckage and recalled bringing 
three or four of the astronauts to the surface.  He also 
recovered other equipment and vehicle parts.  The Veteran 
indicated that he experienced a feeling of "total 
disbelief" when he learned the nature of the mission and 
that, as he recovered remains, he experienced "a lot of hurt 
and sorrow".  The Veteran said that the remains were in the 
water for about five to ten days and that he saw smashed 
skulls, bloated bodies, [and] "body parts" (that were torn 
off from the combination of the impact with the water and the 
restraints)". 

In a January 2007 VA MHC record, the Veteran's treating 
psychiatrist noted his report of dreams of "propellers 
coming after me and about my friend [H.]-who got killed".  
Axis I diagnoses included severe and chronic PTSD with acute 
exacerbation and mood disorder due to CVA, by history.  In 
April 2007, the Veteran told his psychologist of having 
diving-related nightmares of swimming with large numbers of 
very poisonous yellow sea snakes in the Persian Gulf.

In an August 2007 written statement, the Veteran's treating 
psychiatrist said that he was diagnosed with chronic PTSD by 
multiple psychiatrists.  He also experienced multiple strokes 
that resulted in cognitive deficit.  The stress of working 
worsened his mental state and the psychiatrist advised that 
he not work.

In August 2007, the Social Security Administration (SSA) 
found the Veteran to be totally disabled and unable to work 
since July 2006, primarily due to PTSD and, secondarily, due 
to residuals of his CVA.

According to an April 2008 VA MHC outpatient record, the 
Veteran complained of increased dreams about snakes and 
"5000 lb blades [he] was riveting into the ships".  He said 
he was called to change propeller blades in the Persian Gulf 
and was fearful of the massive blades; and he indicated that 
his job required him to put his life in constant danger.  
Chronic and severe PTSD was diagnosed, along with a mood 
disorder due to CVA.

As to whether the Veteran has PTSD related to active service, 
the evidence is clearly in equipoise.  The Veteran maintains 
that he was exposed to dangerous dive circumstances and 
participated in the recovery of remains from the 1986 
Challenger accident and, while this could not be verified, 
his service records do show that he was a deep sea diver who 
received numerous commendations for his underwater repair 
work.  Furthermore, both private and VA physicians who 
treated the Veteran appear to have associated his psychiatric 
disorder with his reported stressful events in service.  Thus 
these medical opinions have probative value, and after 
reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Hence, the Board finds that 
the evidence is in equipoise as to whether the Veteran has an 
acquired psychiatric disorder that cannot be dissociated from 
active service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as PTSD and a mood disorder, is 
granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.

Service connection for an acquired psychiatric disorder, 
including PTSD, is granted.


REMAND

The Veteran also seeks service connection for right knee and 
ankle disorders, right ear hearing loss, and tinnitus.

As to the Veteran's right knee and ankle claims, service 
treatment records describe his treatment for right knee pain 
after he slipped on a deck in March 1985 and a possible torn 
medial meniscus was diagnosed.  An x-ray taken at the time 
did not show any fracture.  In May 1985, results of an x-ray 
were negative and, in June 1985, he was treated for 
chondromalacia patella.  A right knee disorder was not noted 
on examination for release from service in May 1989.  Post 
service, VA outpatient medical records describe the Veteran's 
treatment for and complaints of bilateral knee pain.  The 
June 2003 VA outpatient record describes his report of a 15 
year history of right knee pain.  In June 2007, a clinic 
physician noted mild laxity of the right knee with medial 
displacement and, in July 2007, MRI results were reported as 
bilateral torn medial meniscus and the Veteran reported 
undergoing right knee surgery in service.  A September 2008 
VA outpatient orthopedic clinic record also diagnosed 
bilateral knee meniscal tears and, in November 2009, he 
testified that he had right knee surgery in Jacksonville in 
approximately 1985 (see November 2009 hearing transcript at 
page 20). 

As to the Veteran's claimed right ankle disorder, July 1987 
service treatment records reflect that the Veteran injured 
his right ankle while playing volleyball, initially diagnosed 
as a right ankle sprain.  A review of x-ray results suggested 
a grade II lateral ankle sprain.  A right ankle disorder was 
not noted when the Veteran was examined for discharge in May 
1989.  He testified that he currently wore shoe inserts due 
to his right ankle disorder (see November 2009 hearing 
transcript, at page 14).  

The Veteran also seeks service connection for right ear 
hearing loss and tinnitus and testified that he was told that 
diving caused his hearing loss and tinnitus (Id. at 11-12).  
He points to the July 2007 VA training letter regarding the 
"Medical Consequences of Diving" that include hearing loss 
and tinnitus (see letter at pages 7 and 10).  When evaluated 
by a VA audiologist in February 2003, the Veteran complained 
of constant ringing in his ears and said he exposed to 
gunfire in service and was a navy diver.  Results of pure 
tone testing were described as normal.  However, another 
audiology evaluation was performed in November 2006 and 
results of pure tone testing were 50 decibels at 500 Hertz, 
40 decibels at 1000 Hertz, and 45 decibels at 2000 Hertz in 
the right ear, suggestive of some decreased hearing acuity.  
The Veteran testified that, sometime in 2008, he underwent an 
audiology evaluation at the VA medical center (VAMC) in West 
Palm Beach, Florida, although the Board was unable to locate 
that evaluation in the claims files (see November 2009 
hearing transcript at page 11).

The post service medical records, including in May and June 
2003, also note chronic tinnitus.  In August 2003, a 
physician's assistant noted a history of perforated eardrums 
and tinnitus in both ears and, in September 2003, a VA 
examiner noted that the Veteran complained of bilateral 
tinnitus; however. the disorder was not diagnosed by a 
medical practitioner.

After reviewing the record, the Board believes that VA 
examination to determine the etiology of any right ear 
hearing loss, tinnitus, and right ankle and knee disorders 
found to be present is warranted, including whether the 
disorder(s) is(are) is related to his active military 
service.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court reviewed the criteria for determining when a VA 
examination is required by applicable regulation, and how the 
Board applies 38 C.F.R. § 3.159(c) (2009).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an inservice event.  In the 
present case, these criteria are met, and therefore the 
Veteran must be scheduled for appropriate examination(s).

Finally, there appear to be some missing treatment records 
that need to be obtained prior to consideration of the 
Veteran's claims.  In April 2003, the Veteran reported that, 
in 1989, he was treated at the VAMC in Charleston, South 
Carolina, for his knee and ankle disorders, and hearing loss.  
During his June 2007 hearing, the Veteran indicated that, 
after his discharge he was treated at VAMCs in New York, 
Maryland, and Charleston, South Carolina (see June 2007 
hearing transcript at pages 6 and16).  The Board's September 
2007 remand was to afford the RO an opportunity to obtain 
these records, although it does not appear this was done.  
See e.g., Stegall v. West, 11 Vet. App. 268 (1998).  Then, in 
a December 2007 letter, the Veteran reported his treatment at 
the VAMCs in Charleston, South Carolina, Patuxent River 
Maryland Air Base, the Bronx, New York, and Long Island, New 
York, as well as the VAMC in West Palm Beach, Florida.  He 
testified that, after discharge he initially sought treatment 
for his ears and knees at the VA medical facility (or 
facilities) in Huntington and/or Kings Park, New York.  Thus, 
there appear to be some pertinent medical records which may 
affect the disposition of the instant claims that are not yet 
associated with the claim files.  See Dunn v. West, 11 Vet. 
App. 462 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center, Department of 
the Navy, and any other appropriate 
service department and request all 
records regarding any right knee 
surgery performed on the Veteran in 
Jacksonville, Florida, in approximately 
1985.  If records are not available, 
the Veteran and his representative 
should be so notified in writing.

2.	The RO/AMC should obtain all medical 
records regarding the Veteran's 
treatment at the VA medical facilities 
in Huntington, Kings Park, and the 
Bronx, New York, Charleston, South 
Carolina, and, the Patuxent Air Base 
Maryland, for the period from 1989 to 
the present; from the VAMC in West Palm 
Beach, Florida (to include the Delray 
Beach Community Based Outpatient 
Clinic) for the period since May 2008, 
to specifically include any audiology 
evaluation(s) performed in 2008, and 
records from any additional VA or non-
VA medical provider identified by him.  
If any records are unavailable, the 
Veteran and his representative should 
be so notified in writing.

3.	Then, schedule the Veteran for a VA 
orthopedic examination, performed by a 
physician, to determine the nature and 
etiology of any right ankle and knee 
disorders found to be present.  The 
Veteran's VA claims folders must be 
made available to the examiner for 
review in connection with the 
examination.  A complete history of the 
claimed disorders should be obtained 
from the Veteran.  All appropriate 
tests and studies and/or 
consultation(s) should be accomplished.  

a.	Does the Veteran have a diagnosed 
right ankle or knee disorder, 
e.g., right knee meniscal tear, 
arthritis?

b.	If so, the examiner should 
specifically state whether it is 
at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the Veteran's 
diagnosed right knee or ankle 
disorder is medically related to 
his active service (including 
findings noted in the 1985 records 
regarding the right knee and 1987 
findings regarding the right 
ankle).

c.	The examiner should provide a 
rationale for all conclusions, 
including if s/he cannot state an 
opinion without resorting to 
speculation.

4.	The RO/AMC should schedule the Veteran 
for appropriate examinations, e.g., 
ear, nose, and throat (ENT), audiology, 
to determine the etiology of any 
diagnosed right ear hearing loss and 
tinnitus found to be present.  A 
complete history of the claimed 
disorders should be obtained from the 
Veteran, including any post-service 
injury and noise exposure.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The claims folders 
must be made available to the examining 
physician and audiologist for review.

a.	The physician-examiner is to 
diagnose any clinically evident 
right ear hearing loss and/or 
tinnitus. The physician must then 
address whether it is at least as 
likely as not, i.e., is there a 
50/50 chance, that any current 
right ear hearing loss and/or 
tinnitus is related to the 
appellant's active duty service, 
including his work as a deep sea 
diver.  

b.	Any opinion offered MUST be 
accompanied by a fully explanatory 
written rationale.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

5.	Then, the RO/AMC should adjudicate the 
matter of entitlement to service 
connection for a right knee disorder, 
and readjudicate the remaining issues 
on appeal.  If the benefits sought on 
appeal remain denied, the RO/AMC should 
issue a supplemental statement of the 
case and provide the appellant and his 
representative with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


